DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “memory comprising instructions that, when executed by the at least one processor”.  It appears this limitation may be broadly interpreted as comprising transitory and non-transitory signals. Therefore, it is suggested that the claim be amended to “a non-transitory memory comprising instructions that, when executed by the at least one processor” or “a memory storing non-transitory instructions that, when executed by the at least one processor” or the like. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 1 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of copending Application No. 17273936.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 1 of copending application 17273936 (as shown in table below).  Claim 1 of copending application only differs in claiming a partial discharge sensor generating partial discharge data, whereas the instant application discloses a sensor generating sensor data. However, a sensor data is a broad term which can encompass partial discharge data and is therefore anticipated by claim 1 of copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 17273922
US application 17273936
1. A sensing device configured to couple to an electrical power cable, the sensing device comprising: a plurality of concentric layers, the plurality of concentric layers including: a first layer configured to concentrically surround a central conductor of the electrical cable and comprising an insulating material; a second layer comprising a conducting material; and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer, wherein the second layer is disposed between the first layer and the third layer; and a monitoring device comprising: a sensor electrically coupled to the second layer and configured to generate sensor data indicative of one or more conditions of the sensing device; 

and a communication unit configured to output data indicative of the sensor data.
configured to couple to an electrical power cable, the cable accessory comprising: a plurality of concentric layers, the plurality of concentric layers including: a first layer configured to concentrically surround a central conductor of the electrical cable and comprising an insulating material; a second layer comprising a conducting material; and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer, wherein the second layer is disposed between the first layer and the third layer; and a partial discharge sensor electrically coupled to the second layer and configured to: 
detect partial discharge events occurring in the first layer by detecting current in the second layer; and output partial discharge data indicative of the partial discharge events; and a communications unit configured to output event data based at least in part on the partial discharge data.

wherein the data indicative of the sensor data includes data indicative of a health of the device.
10. The cable accessory of claim 1, further comprising memory that includes instructions that, when executed, cause the at least one processor to determine, based at least in part on the data indicative of the partial discharge events, a health of the cable accessory; 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim recites the limitation “The method of claim 21”.  Claim 21 is an apparatus claim. Therefore, claim 25 lacks antecedent basis as a method is not disclosed in claim 21. It appears that claim 25 should be dependent upon claim 22.  For examination purposes, examiner will interpret claim 25 to be dependent upon claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radun et al., US 20180017611
Regarding claim 1, Radun discloses a sensing device configured to couple to an electrical power cable (Abstract; Fig. 1-5; wiring 16), the sensing device comprising: a plurality of concentric layers (Fig. 5; sheath 22 having multiple layers), the plurality of concentric layers including: a first layer configured to concentrically surround a central conductor of the electrical cable and comprising an insulating material (Fig. 5; first insulator 24 surrounds conductor 20); a second layer comprising a conducting material (Fg.5; conductive shield layer 26); and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer (Fig. 5; layer 28 is an insulating layer therefore resists electrical floe between layer 26 and a ground connection 30 outside the sheath 22), wherein the second layer is disposed between the first layer and the third layer (Fig. 5; layer 26 is between 28 and 24); and a monitoring device (fault detection device 218) comprising: a sensor electrically coupled to the second layer and configured to generate sensor data indicative of one or more conditions of the sensing device (¶[0025]; sensor 32 sensing a voltage related to insulator breakdown); and a communication unit configured to output data indicative of the sensor data (¶[0045]; controller 34 providing fault indication to an error logging system is communicating the data obtained by sensor 32).
Regarding claim 3, Radun discloses wherein the sensor includes at least one of: a temperature sensor, a current sensor, a voltage sensor, or a partial discharge sensor (¶[0025]).
Regarding claim 5, Radun discloses wherein the data indicative of the sensor data includes data indicative of a health of the device (¶[0005], [0025]; fault indication is indicative of the health of the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Kehl, DE 102011079935 
Regarding claim 2, Radun discloses wherein the communication unit is electrically coupled to the second layer and is configured to output the data indicative of the sensor data (controller 34) but is silent in outputting data via power line communications. Kehl discloses a outputting data via power line communications (Bluetooth or ZigBee connection.  Note: claim does not disclose what is considered a power line communication, therefore claim language is broad).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kehl into Radun for communicating sensor data so that fault can be diagnosed quickly. 
Regarding claim 4, Radun is silent in wherein the monitoring device further comprises a power harvesting circuit electrically coupled to the second layer and configured to harvest electrical power from the electrical cable. Kehl discloses a monitoring device further comprises a power harvesting circuit electrically coupled to the second layer and configured to harvest electrical power from the electrical cable (Abstract; Fig. 1; sensing unit 300 has energy converter coupled to the cable).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kehl into Radun for the .  

Claim 10, 12, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611in view of Gravermann et al., US 10338103
Regarding claim 10, Radun is silent in further comprising a splice body forming the plurality of concentric layers, and wherein the first layer is configured to concentrically surround an electrical connector that splices a first electrical cable and a second electrical cable to form the central conductor of the electrical cable. Gravermann discloses a cable monitoring device comprising a splice body having a first layer is configured to concentrically surround an electrical connector that splices a first electrical cable and a second electrical cable to form the central conductor of the electrical cable (¶[0065]; Fig. 7; housing 150 can be a splice body which is used to join two conductors to form inner conductor 5).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Gravermann into Radun for the benefit of detecting cable faults at a joined portion of the cable to test for connection failures. 
Regarding claim 12, Radun discloses a system comprising: a cable accessory configured to couple to an electrical cable (Abstract; Fig. 1-5; wiring 16), and a monitoring device (fault detection device 218), wherein the cable accessory includes a plurality of concentric layers (Fig. 5; sheath 22 having multiple layers), the plurality of concentric layers including: a first layer configured to concentrically surround a central conductor of the electrical cable (Fig. 5; first insulator 24 surrounds conductor 20), and comprising an insulating material (Fig. 5; first insulator 24); a second layer comprising a conducting material (Fg.5; conductive shield layer 
Radun is silent in the cable accessory comprising a splice body. Gravermann discloses a cable monitoring device comprising a splice body (¶[0065]; Fig. 7; housing 150 can be a splice body).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Gravermann into Radun for the benefit of detecting cable faults at a joined portion of the cable to test for connection failures.
Regarding claim 20, Radun discloses wherein the monitoring device includes the memory and the at least one processor (¶[0004]).
Regarding claim 21, Radun discloses in wherein the at least one processor includes a first processor and a second processor, wherein the monitoring device includes the first processor, wherein execution of the instructions cause the first processor to determine the health of the 
Regarding claim 22, Radun discloses a method comprising: receiving, by at least one processor of a computing system (Fig. 5; fault detection device 218), sensor data generated by at least one sensor of a cable accessory (Fig. 5; sensor 32) configured to couple to an electrical cable (Fig. 5; conductor 20), wherein the sensor is electrically coupled to a second layer that includes a plurality of concentric layers (fig. 5; sheath 22 having multiple layers), the plurality of concentric layers including a first layer (Fig. 5; layers 24) configured to concentrically surround a central conductor of the electrical cable (conductor 20) and comprising an insulating material (Fig. 5; layer 24 is insulating), the second layer that includes a conducting material (Fig. 5; conductive  layer 26), and a third layer comprising a resistive material configured to resist electrical flow between the second layer and a ground conductor exterior to the third layer (layer 28 is an insulating layer therefore resists electrical  flow between layer 26 and a ground connection 30 outside sheath 22), wherein the second layer is disposed between the first layer and the third layer (Fig. 5; layer 26 between 24 and 28); determining, by the at least one processor, based at least in part on the sensor data, a health of the cable accessory (¶[0043]-[0045]; controller 34 determines fault based on sensor 32 voltage); and performing, by the at least one processor, based on the health of the cable accessory, at least one operation (¶[0045]; controller 34 providing fault indication to an error logging system).
Radun is silent in the cable accessory comprising a splice body. Gravermann discloses a cable monitoring device comprising a splice body (¶[0065]; Fig. 7; housing 150 can be a splice body).  It would have been obvious to one of ordinary skill in the art before the effective filling .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Herbert, US 8643380
Regarding claim 11, Radun is silent in further comprising a fourth layer comprising a conductive material and configured to concentrically surround the third layer, wherein the monitoring device is electrically coupled to the second layer and the fourth layer.  Herbert teaches a fourth layer comprising a conductive material and configured to concentrically surround a third layer, and a monitoring device is electrically coupled to the second layer and the fourth layer (Fig. 4; layer 25, metal cladding third layer 24 is an insulator and layer 23 is a guard conductor with sensor 31).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Herbert into Radun for the benefit of protecting the insulating layer. 

Claim 13, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Gravermann et al., US 10338103 in view of Kehl, DE 102011079935
Regarding claim 13, Radun as modified is silent in wherein the cable accessory includes a communication unit electrically coupled to the second layer of the splice body and configured to output data via powerline communications. Kehl discloses an outputting data via power line communications (Bluetooth or ZigBee connection).  It would have been 
Regarding claim 14, Radun is silent in a power harvesting circuit electrically coupled to the second layer and configured to harvest electrical power from the electrical cable. Kehl discloses a power harvesting circuit electrically coupled to the second layer and configured to harvest electrical power from the electrical cable (Abstract; Fig. 1; sensing unit 300 has energy converter coupled to the cable).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kehl into Radun as modified for the benefit of allowing power from the conductor to be used in powering the sensor so that an external power supply is not needed.  
Regarding claim 23, Radun discloses further comprising outputting, by a communication unit of the cable accessory data indicative of the health of the cable accessory, wherein the communication unit is electrically coupled to the second layer of the splice body (controller 34) but is silent in outputting data via power line communications. Kehl discloses a outputting data via power line communications (Bluetooth or ZigBee connection).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kehl into Radun as modified for communicating sensor data so that fault can be diagnosed quickly.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Gravermann et al., US 10338103 in view of George et al., US 9917434

. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Gravermann et al., US 10338103 in view of Samuelson et al., US 20120199392
Regarding claim 16, Radun is silent in further comprising a conductor configured to concentrically enclose the splice body.  Samuelson teaches a conductor configured to concentrically enclose the splice body (Fig. 2; outer casing 208).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Samuelson into Radun as modified for the benefit of providing an outer casing so that the sensor/cable is protected from environmental factors which may cause sensor damage.

Claim 17-19, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radun et al., US 20180017611 in view of Gravermann et al., US 10338103 in view of Dobson et al., US 20120203493
Regarding claim 17, Radun discloses the system of claim 12 but is silent in wherein execution of the instructions cause the at least one processor to determine the health of the cable accessory by at least causing the at least one processor to predict whether the cable accessory will fail within a predetermined amount of time, and wherein the data indicative of the health of the device includes data indicating whether the cable accessory will fail within the predetermined amount of time.  Dobson discloses determining a health of a cable by at least causing at least one processor to predict whether the cable will fail within a predetermined amount of time, and wherein data indicative of the health of the cable includes data indicating whether the cable will fail within the predetermined amount of time (¶[0065]- [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Dobson into Radun as modified for detecting the lifespan of the cable accessory so that a replacement can be made efficiently.  
Regarding claim 18, Radun is silent wherein execution of the instructions further causes the at least one processor to determine the health of the cable accessory by at least causing the at least one processor to: apply a model to at least the sensor data generated by the one or more sensors of the cable accessory to determine the operational heath of the cable accessory.  Dobson discloses determine the health of the cable accessory by at least causing the at least one processor to: apply a model to at least the sensor data generated by the one or more sensors of the cable accessory to determine the operational heath of the cable accessory (¶[0013-[0014]), failure model applied to determine failure of electrical wire).  It would have been obvious to one of 
Regarding claim 19, Dobson discloses wherein execution of the instructions cause the at least one processor to apply the model by at least causing the processor to apply the model to the sensor data and data indicative of one or more characteristics of the device (Fig. 4; failure model 400 of the test wire 410), wherein the one or more characteristics of the cable accessory include one or more of: location of the device, manufacturer of the device, installer of the device, or type of the device  (¶[0073], [0074]; same type of electrical wire used for failure model).
Regarding claim 25, Radun is silent wherein determining the health of the cable accessory comprises predicting whether the cable accessory will fail within a predetermined amount of time, and wherein performing the operation comprises performing the operation in response to predicting that the cable accessory will fail within the predetermined amount of time. Dobson discloses determining a health of a cable by at least causing at least one processor to predict whether the cable will fail within a predetermined amount of time, and wherein data indicative of the health of the cable includes data indicating whether the cable will fail within the predetermined amount of time (¶[0065]- [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Dobson into Radun as modified for detecting the lifespan of the cable accessory so that a replacement can be made efficiently.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868